Title: To John Adams from Md., Citizens of Washington County, 18 May 1798
From: Washington County, Md., Citizens of
To: Adams, John



18 May 1798

At a Very numerous meeting of the Inhabitants of the Lower district of Washington County, held at Sharpsburgh, the 18th May 1798, the following Resolutions were unanimously agreed to, & ordered  to be published—
1st. Resolved; that we hold party Spirit a Reproach, & that in defence of our rights as free men, we Shall ever act as one man, animated by one Soul, and that, any foreign nation is mistaken in the American character, which Supposes it capable of division upon great national questions, in which its independence is involved, & that upon this Subject our ground is taken and our opinions long fixed—
2dly: Resolved; that the administration of our president John Adams is hitherto worthy of our applause, and confidence, & that we do Express them to him, in Language that Shall bind us to Support the American Government—
3dly Resolved; that we think ourselves much indebted to our three Last envoys to France, & that we highly approve both of the instructions which they received, & of the Steady & Judicious manner, in which they have conducted themselves, in the performance of their duty—
4th: Resolved; that our chairman be requested to inclose these resolutions, accompanied with a short address, to the representative of our district in congress to be by him presented to the president of the United States—
